Willson, Judge.
There being no indictment or information in the record in this case, there is no legal foundation for the judgment of conviction, and it cannot, therefore, be permitted to stand. It appears that, after the conviction was had, the indictment was destroyed accidentally. It may yet be supplied, either by a second indictment by the grand jury, or by substitution in the mode provided by law. (Turner v. The State, ante, p. 378; Schultz v. The State, 15 Texas Ct. App., 258.)
The judgment is reversed and the cause remanded.
Reversed and remanded.
Opinion delivered June 11, 1884,